Order entered January 29, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01418-CV

                                  TOMMIE TUTT, Appellant

                                               V.

                                    THE POINT, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-05188-C

                                           ORDER
          The reporter’s record is overdue and the court reporter has informed the Court that
appellant has not requested preparation of the record. By letter dated January 17, 2020, we
instructed appellant to provide written notice that he has requested preparation of the reporter’s
record and written verification that he has paid the reporter’s fee or documentation that he has
been found to be entitled to proceed without payment of costs. We cautioned appellant that
failure to comply may result in an order that the appeal be submitted without the reporter’s
record.     See TEX. R. APP. P. 37.3(c).    As of today’s date, appellant has not complied.
Accordingly, we ORDER the appeal be submitted without the reporter’s record. See id.
          Appellant shall file his brief on the merits WITHIN THIRTY DAYS of the date of this
order.
                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE